Citation Nr: 0513893	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  99-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a spinal cord injury (fracture dislocation, 
T6-T7 with spinal cord compression and myelopathy of both 
lower extremities).  


REPRESENTATION

Appellant represented by:	Charles Bartel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran compensation benefits under 
38 U.S.C.A. § 1151 for residuals of a fracture of the 
thoracic spine.  He responded by filing a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
He then filed a timely VA Form 9, perfecting his appeal of 
this issue.  In February 2004, he testified at a video 
hearing before the undersigned member of the Board.  

This appeal was originally presented to the Board in October 
2001, and again in July 2004; on each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The competent evidence of record does not demonstrate 
that the veteran has any additional disability caused by VA 
medical treatment of his fracture of the thoracic spine, with 
partial cord injury.  






CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for aggravation of the veteran's fracture 
of the thoracic spine, with partial cord involvement, have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's prior remands, and August 2004 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical centers in 
North Little Rock, AR, and Iowa City, IO, and these records 
were obtained.  Private medical records have been obtained, 
as indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claim; for these reasons, his appeal is ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in September 1999, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in December 
2004, in light of the additional development performed 
subsequent to September 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks compensation for aggravation of his spinal 
cord injury during the course of VA treatment.  If a veteran 
suffers an injury or aggravation of an injury as a result of 
VA medical treatment, and the injury or aggravation results 
in additional disability or death, then compensation, 
including disability, death, or dependency and indemnity 
compensation, shall be awarded in the same manner as if the 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 2002).  

The law provides that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2) (2004).  

In addition, the additional disability or death must actually 
result from VA hospitalization, medical treatment, or 
surgical treatment, and not merely be coincidental therewith.  
In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 U.S.C.A. § 3.358(c)(1), (2)(2004).  

Medical evidence of record indicates the veteran was admitted 
for treatment at the Iowa City VA medical center in April 
1966 following a motor vehicle accident.  At the time of his 
admittance, he was a member of the U.S. Navy, and was absent 
without leave (AWOL).  (Service-connected compensation has 
previously been denied by VA on the basis that his disability 
was not incurred in line of duty.)  His admitting diagnosis 
was a fracture-dislocation at D6-7, with partial cord injury.  
Several days later, he was administratively discharged and 
transferred to the military hospital at the Great Lakes Naval 
Training Station, Illinois.  According to the 1966 military 
medical board report, he was on a Stryker frame at the time 
of his admittance to the naval hospital.  His admitting 
diagnosis was essentially similar to that given on entrance 
to the VA medical center, fracture dislocation at D6-7 with 
partial cord injury.  The veteran alleges that his spinal 
injury was aggravated by his transfer to the military 
hospital, and this transfer was both improperly performed and 
against acceptable medical practice.  Therefore, according to 
the veteran, compensation benefits under 38 U.S.C.A. § 1151 
are warranted.  

According to the February 2004 hearing testimony, the Navy 
actually transported the veteran from the VA hospital to the 
Naval hospital, using vehicles and aircraft.  The essential 
argument is that VA should not have allowed him to be 
transported, and should have given appropriate instructions 
to the Naval personnel who took him from the VA hospital.

In support of his claim, the veteran has submitted the 
October 1998 and February 2003 statements of JW.H., D.C.  Dr. 
H. stated in February 2003 that "rough transportation of a 
patient could aggravate the spinal condition."  Similarly, 
in October 1998 he stated, after examining the veteran, "it 
is quite possible that [the veteran's] physical limitations 
are the result of a mismanaged spinal injury and may have 
been avoided if more conservative measures had been 
pursued."  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In reviewing Dr. H.'s statements, the Board notes that he 
first examined the veteran approximately 30 years after his 
1966 hospital treatment; thus, Dr. H. has no first-hand 
knowledge of the severity of the veteran's thoracic spine 
injuries upon admittance to the VA medical center in 1966, 
and upon his subsequent transfer to the naval hospital.  
Next, Dr. H.'s opinion statements are essentially speculative 
in nature; in using such terms as "could" and "possible", 
Dr. H. is merely theorizing about the possibility that the 
veteran's spinal injuries were aggravated as a result of VA 
treatment.  However, he does not suggest the veteran's VA 
medical care was in fact mismanaged, or that he was actually 
injured secondary to his VA medical care and transfer to a 
military hospital, and he points to no evidence in that 
regard.  Overall, these opinions do not establish that the 
veteran's thoracic spine injury was in fact aggravated as a 
result of VA medical treatment.  

In contrast, a January 2003 opinion statement was obtained 
from a VA physician who both examined the veteran and 
reviewed the claims file.  The VA physician determined, after 
reviewing the veteran's clinical records, that "the 
treatment that he received was appropriate."  While the VA 
physician confirmed that the veteran's spinal injuries could 
have been aggravated during transport if he was not properly 
stabilized at that time, she was unable to find any 
indication in the record regarding whether his spine was in 
fact stabilized.  Again, although this VA medical opinion 
suggests that improper transfer of the veteran could result 
in aggravation of his spinal cord injury, the examiner did 
not say such aggravation actually occurred.  From the 
evidence available, the examiner was only able to determine 
that the veteran's overall treatment was appropriate.  

The veteran has also submitted the statement of his father, 
identified as "Dr. [C.H.F.]".  Dr. F. confirmed that his 
son had existing injuries of his spine at the time he was 
admitted to the VA medical center, but after consultation 
with the VA physician handling the veteran's care, the two 
doctors agreed that surgical intervention was not necessary 
at that time.  Therefore, Dr. F. concluded transfer of his 
son was "in no way warranted or necessary."  However, Dr. 
F. does not allege that the veteran actually experienced 
permanent aggravation of his injuries during such transport.  
Thus, even accepting as correct his medical opinion that 
transfer of the veteran was not medically required at that 
time, the requirements for compensation under 38 U.S.C.A. 
§ 1151 have not been met.  

The veteran has alleged that his thoracic spine injury was 
aggravated by VA acquiescence in his transfer to a military 
medical facility and improper or inadequate instructions to 
the transporting personnel.  However, as a layperson, his 
contentions regarding medical diagnosis and etiology are not 
given probative weight.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  And there is no record as to what instructions 
were given at the time.  Moreover, in a statement dated May 
29, 1967, the veteran argued that, prior to the Naval 
hospital surgery, he had use of his lower extremities, and 
that the surgery was the cause of his paraplegic condition.  
And in a statement received in September 1988, he described 
the Naval surgery as "unsuccessful causing the loss of the 
40 and 60 percent mobility I had when I arrived."

Overall, the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
aggravation of a thoracic spine fracture, with partial cord 
injury.  The veteran has presented no evidence that his 
thoracic spine disability was in fact aggravated due to any 
aspect of his VA medical care.  While he has submitted 
medical opinions in support of his claim, these opinions only 
confirm that improper transport of a patient with a spinal 
injury could result in aggravation of that injury, but do not 
say such aggravation in fact took place in the veteran's 
case.  Furthermore, a VA physician reviewed the medical 
evidence of record and determined the veteran's care was 
"appropriate", and the record was not sufficiently complete 
to determine if his care during his transfer was proper or 
negligent.  As a preponderance of the evidence is against the 
award of compensation under 38 U.S.C.A. § 1151, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a spinal cord injury is denied.  


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


